Title: To George Washington from Jean-Louis Aragon de Sibille, 21 July 1781
From: Sibille, Jean-Louis Aragon de
To: Washington, George


                  Sir,
                     
                     at Camp the 21st of July 1781.
                  
                  I have the honor to send to your Excellency your Letter for Count de Grasse translated—I have endeavoured to do it as Litterally as possible.  I have, by desire of General Rochambeau, cyphered a few Lines which might have given an insight into the operations alluded to in the Letter.  I hope your Excellency will be contented; that will always be my chiefest ambition.  I am with great respect, Sir, your Excellency’s most obedient and most humble servant
                  
                     De Sibille
                  
               